Citation Nr: 0427021	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  92-53 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased initial rating for weakness 
of the left lower extremity, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased initial rating for weakness 
of the right lower extremity, currently evaluated as 10 
percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent 
for organic brain trauma, prior to December 14, 1999.

4.  Entitlement to an increased staged rating for organic 
brain trauma, currently evaluated as 50 percent disabling.

5.  Entitlement to an increased initial rating for a seizure 
disorder, currently evaluated as 10 percent disabling.

6.  Entitlement to an initial compensable evaluation for a 
left knee disorder.

7.  Entitlement to financial assistance in purchasing an 
automobile or other conveyance and/or eligibility for special 
adaptive equipment for an automobile.

8.  Entitlement to special monthly compensation based on the 
need for aid and attendance due to loss of use of both legs.

9.  Entitlement to an effective date prior to September 8, 
1992 for the grant of service connection for left upper 
extremity paresis.

10.  Whether the veteran's injuries sustained as a result of 
a motor vehicle accident on December 21, 1984 were as a 
result of willful misconduct.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
February 1987.  The record also indicates that the veteran 
served on active duty from April to December 1975.  This 
period of service in 1975 is unverified, but verification of 
such service is not necessary for the claims at issue.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Pittsburgh, 
Pennsylvania, and Reno, Nevada. 

By rating action in January 1998, the veteran was granted 
entitlement to service connection for left upper extremity 
paresis and assigned a 20 percent rating for that disability.  
The veteran did not submit a notice of disagreement with 
respect to the 20 percent rating assigned.  Supplemental 
statements of the case dated in January 2003 and January 2004 
incorrectly include an issue of entitlement to an increased 
initial rating for left upper extremity paresis.  However, 
due to the lack of a notice of disagreement, this is not an 
issue currently in appellate status before the Board.  The 
Board notes that a July 2004 Informal Hearing Presentation 
states that the veteran should be assigned a 30 percent 
rating for his left upper extremity paresis.  The Board 
refers this newly submitted claim for an increased rating to 
the RO for appropriate action.

This case was most recently remanded by the Board for further 
development in October 1998.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  

In this regard, VA will inform the claimant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, the appellant has 
not received notice of the information and evidence necessary 
to substantiate his claims, notice of which evidence, if any, 
the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA, or notice that he should 
provide any evidence in his possession that pertains to the 
claim.  A VCAA notice letter was sent to the veteran in March 
2003.  However, while this letter informed the veteran of the 
information and evidence necessary to substantiate his claim 
for service connection for a psychiatric disorder, it did not 
inform the veteran of the information and evidence necessary 
to substantiate the claims currently on appeal.  Accordingly 
a remand is required in order for the appellant to be 
provided proper notice.

By rating action in January 1998, the RO granted the 
veteran's claim for service connection for left upper 
extremity paresis effective from September 8, 1992.  In 
September 1998, the veteran expressed disagreement with the 
effective date.  The veteran has not been issued a statement 
of the case with respect to the effective date assigned for 
service connection for left upper extremity paresis.  Since 
there has been an initial RO adjudication of this claim and a 
notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the current lack of 
a statement of the case is a procedural defect requiring 
remand.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2003); see also Manlincon v. West, 12 Vet. App. 238 
(1999).

In a January 2004 administrative decision, the RO determined 
that the veteran's motor vehicle accident on December 21, 
1984 was a result of the veteran's willful misconduct and was 
not in the line of duty.  In a July 2004 Informal Hearing 
Presentation, the veteran's representative stated that the 
veteran disagreed with the January 2004 administrative 
decision.  Since there has been an initial RO adjudication of 
this claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case, and the 
current lack of a statement of the case is a procedural 
defect requiring remand.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200; see also Manlincon, supra.

The Board notes that the veteran has not had a VA examination 
for rating purposes for his weakness of the lower extremities 
or for his seizure disorder since May 2000.  A current VA 
examination is indicated.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent, relative to each issue 
on appeal.  This must include informing 
the appellant of the information and 
evidence necessary to substantiate his 
claims, notice of which evidence, if any, 
the claimant is expected to obtain and 
submit, and which evidence will be 
retrieved by VA, as well as notice that 
he should provide any evidence in his 
possession that pertains to the claims.  

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since October 2002 
for his service-connected disabilities.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request.   

3.  The veteran should be afforded a 
comprehensive VA neurological examination 
to determine the current severity of his 
weakness of the lower extremities and the 
current severity of his seizure disorder.  
The claims folder must be made available 
to, and reviewed by, the examiner.  The 
examiner should state on the examination 
report whether the veteran's claims file 
has been reviewed.  All indicated studies 
and tests should be performed.  

4.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claims.  The RO should also 
consider whether the claims for increased 
ratings should be forwarded to the 
Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration. 

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The supplemental 
statement of the case must consider all 
the evidence submitted since the January 
2004 supplemental statement of the case.

6.  The RO must also provide the veteran 
a statement of the case as to the claim 
for an effective date prior to September 
8, 1992 for the award of service 
connection for left upper extremity 
paresis, and as to the determination as 
to whether the veteran's injuries 
sustained as a result of a motor vehicle 
accident on December 21, 1984 were as a 
result of willful misconduct.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
these issues to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claims should not be certified to the 
Board.  If a substantive appeal is filed 
with respect to either claim, subject to 
current appellate procedures, that claim 
should be returned to the Board for 
further appellate consideration, if 
appropriate. 


Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




